Title: To James Madison from James Pleasants Jr. and Others, 22 February 1813
From: Pleasants, James, Jr.
To: Madison, James


Sir,22nd. Fby. 1813.
In signing the other day a recommendation in favor of Capt. Bankhead, we did not intend by such recommendation to affect at all the claim of any other officer to promotion. Our impression was that there would be no competition between this Gentleman and any other particular officer, and that the recommendation was only wanted to obviate some objections to the confirmation of Capt. B’s nomination to the office of Colonel at the last session. It was in consequence of this understanding & impression that we recommended Capt. B. for the office of Colonel in preference to any person then in our view. For notwithstanding our very high opinion of Capt. B. & our wish for his promotion, yet in a question between him and any other officer entitled by their merit to the attention of Government we should certainly not pretend to decide the claim to preference. We have the honor to be with high consideration yr. mo. Obt. Sts.
James Pleasants Jr
[and four others]
